DETAILED ACTION
Claims 1 – 17 and 19–20 are pending in the present application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the invention of Group I in the reply filed on August 26th, 2021 is acknowledged.  The traversal is on the ground(s) that the various features in the embodiments of the primary computing device and the hinge almost entirely overlap.  
This argument is found persuasive in view of the amendments filed on August 26th, 2021, therefore the restriction requirement between Groups I and II is withdrawn and all claims will be examined.
Specification
The title of the invention, “LAPTOP WITH MULTI-DISPLAY FUNCTIONALITY”, is not descriptive because it is the same title as that of the parent patent 10,817,020.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “LAPTOP WITH MULTI-DISPLAY FUNCTIONALITY HAVING PIN AND BALL MATING MEMBER”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
This is a nonstatutory double patenting rejection.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of US Patent 10,817,020 (hereinafter ‘020). The following table shows a comparison of the claims.
Claim 1 of Current Application
Claim 6 of US Patent 10,817,020
1. A primary computing device, comprising: one or more processors; one or more hardware-based memory devices having computer-executable instructions for execution by the one or more processors; 
5. A portable computing device, comprising one or more processors; one or more hardware-based memory devices storing computer-executable instructions for execution by the one or more processors; 

a keyboard to enable a user to provide input to the portable computing device;
a primary display on which graphical elements are presented to a user; and 
a primary display for presenting graphical elements to a user; and 
a hinge that is connected to and which extends from the primary display, wherein the hinge includes a mating member extending away from the primary computing device to enable connections with secondary computing devices, 
a hinge connected to the primary display of the portable computing device, the hinge having a connection mechanism adapted to connect to secondary devices for use with the portable computing device,.

wherein the hinge is adapted to enable forward and backward movement and rotational movement of the secondary devices about the hinge, wherein the hinge is comprised of a durable layer on a portion adjacent to where the hinge connects to the portable computing device and a durable layer on a portion adjacent to where the secondary devices connect, and wherein a relatively thinner layer of material is positioned between the durable layers to enable bending about the hinge

6. The portable computing device of claim 5, wherein the hinge includes a center pin having a shaft and a ball about which the rotational movement occurs.


It may be noted that claim 1 of the Current Application is almost the same as claim 6 of ‘020 with slight variations in language. The mating member of claim 1 is the connection mechanism of claim 6. It would have been obvious to one of ordinary skill that the ball and shaft of the center pin of ‘020 would be disposed with the ball on the end of the shaft pin and therefore end up opposite the hinge. These are variations in language of description that essentially describe the same invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1–2, 10, 12–16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pranil Ram*, USPGPUB 2006/0082518 A1 (hereinafter “Ram”). *previously cited in the IDS
Regarding claim 1, Ram discloses a primary computing device, comprising: 
one or more processors; one or more hardware-based memory devices having computer-executable instructions for execution by the one or more processors (Ram para. 71: “Base electronics housing 32 may also hold a processor unit, data storage devices, and other peripherals”);
a primary display on which graphical elements are presented to a user (Figs. 51-53; para. 123: primary display screen 10 in primary enclosure 151); and 

    PNG
    media_image1.png
    501
    675
    media_image1.png
    Greyscale

(Figs. 51-53 item 173; Fig. 135 item 475), wherein the hinge includes a mating member extending away from the primary computing device to enable connections with secondary computing devices (Figs. 51-53; para. 121-124: secondary swivel hinge 173 connects to secondary enclosure 176), in which the mating member includes a pin that extends laterally from the hinge
However, although Ram at para. 122 refers to “hinge pin 34 and hinge stem 29 … serve as pivot points”, the embodiment of Ram Figs. 51-53 fails to provide specific details on the shape of the mating member. Specifically, Ram fails to teach a ball on an end of the pin that is opposite the hinge.
Elsewhere in Fig. 135, Ram teaches a ball on an end of the pin that is opposite a hinge (Ram Figs. 135-138; para. 210-212: “hinge stem” 29 of Figs. 51-54 corresponds to the pin 478 of Fig. 135. Swivel hinge 478 is shown having a vertical pin stem with a ball-type shape at its upper end).

    PNG
    media_image2.png
    311
    319
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to substitute the hinge of Ram Fig. 135 for that of Ram Figs. 51-54. As shown in Fig. 

Regarding claim 2, Ram discloses the primary computing device of claim 1, however Ram fails to teach further comprising one or more pegs extending laterally from the hinge and in a like direction as the mating member (Ram Fig. 135: the possibility of more than one peg or pin is shown extending from the hinge area, in the same direction as the original pin or mating member).
Regarding claim 10, Ram discloses the primary computing device of claim 1, further comprising a ridge that extends from and vertically parallel to the hinge, the ridge being on a side of the hinge opposite the mating member, wherein the ridge engages with and moves along a track inside the primary computing device (Ram Fig. 135; para. 210: the ridge is denoted by the arrows 469 and extends laterally from the hinge area, and the vertical side is parallel to the hinge 475. The ridge lies underneath the hinge, opposite the hinge in the vertical direction, and engages with the track, labeled “enclosure rail”, 445 of the primary computing device as shown).
Regarding claim 12, Ram discloses the primary computing device of claim 10, wherein the tracks form a channel and inside which the hinge's ridge moves (Ram Fig. 135; para. 210: the enclosure rail forms a channel as shown).

Regarding claim 13, Ram discloses the primary computing device of claim 12, further comprising a lip at an end of the channel, wherein the ridge engages with the lip to prevent the hinge from fully detaching from the primary computing device (Ram Figs. 10-11; para. 84-85: stop pins 24). It would have been obvious to one of ordinary skill to include the stop pins in the embodiment of Fig. 10 with that of Fig. 135. According to para. 85, the stop pins stop the slider or rail arms from sliding off the unit.

Regarding claim 14, Ram discloses a hinge for removably connecting a primary computing device to a secondary computing device, comprising:
a primary side that is adapted to connect to the primary computing device (Ram Figs. 49-53: a primary side of hinge 173 connects to a primary display screen 10 in primary enclosure 151)
a mating member that is comprised of a pin (hinge pin 34/hinge stem 29) 
wherein the mating member engages with a horizontally-oriented socket on the secondary computing device (para. 121: Hinge stem 29 serves as the pivot point which allows secondary enclosure 172 to be rotated. Secondary enclosure 172 contains a horizontally-oriented socket, indicated by the dotted lines, to accept the hinge stem 29 as shown in Fig. 49), wherein the pin extends laterally from a secondary side of the hinge, the secondary side being opposite the primary side (Figs. 49-50: stem 29 extends laterally from both the primary and secondary side).
However, although Ram discloses a hinge stem 29, Ram fails to teach a ball that is positioned on an end of the pin, and fails to explicitly teach the socket corresponding in shape and size to the mating member.
Elsewhere in Fig. 135, Ram teaches a ball-type shape positioned on an end of the pin and a socket corresponding in shape and size to the ball of the mating member in a contracted state (Ram Figs. 135-138; para. 210-212: “hinge stem” 29 of Figs. 51-54 corresponds to the pin 478 of Fig. 135. Swivel hinge 478 is shown having a vertical pin stem with a ball-type shape at its upper end, and comprises a socket or cavity in the shape of the hinge, denoted by dashed lines).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to substitute the hinge of Ram Fig. 135 for that of Ram Figs. 51-54. As shown in Fig. 135, this would have enabled rotation along two different axes instead of one, increasing maneuverability for a user.

Regarding claim 15, Ram discloses the hinge of claim 14, wherein the primary side connects to a channel inside an internal cavity of the primary computing device (Ram Fig. 135; para. 210: the primary side comprises a channel denoted by direction 469).

Regarding claim 16, Ram discloses the hinge of claim 15, wherein the primary side includes a ridge that slides along the channel (Ram Fig. 135: a ridge denoted by the rail overlap engages the primary side),. However, the embodiment of Ram Figs. 49-53 and 135 fail to disclose the ridge engages with a lip.
Elsewhere, Ram teaches a lip, wherein the ridge engages with a lip within the channel to prevent full release of the hinge from the primary computing device (Ram Figs. 10-11; para. 84-85: stop pins 24). Please refer to the same motivation of claim 13.

Regarding claim 19, Ram discloses the hinge of claim 14, further comprising a peg that extends laterally from the hinge (Ram Fig. 135; para. 210-212: please refer to the diagram of claim 1), wherein the secondary computing device, when connected to the mating member, rotates (para. 210-212L swivel movement or rotation is described),. However, Ram Fig. 135 fails to explicitly disclose a release element.
Elsewhere, Ram teaches the peg either prevents or enables rotational movement of the secondary computing device depending on whether the peg engages with a release element (Ram Fig. 85; para. 159: secondary enclosure may comprise a release button 319).
It would have been obvious to one of ordinary skill to apply the known technique of Ram Fig. 85 of including a release button. According to Ram para. 71, many prior arts teach releasably securing the housings, and this would have kept undesirable pivoting to a minimum.

Allowable Subject Matter
Claims 3–9, 11, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, no prior art, either alone or in combination, teaches or suggests wherein the one or more pegs are at least partially flat, in combination with all other limitations. 
Ram only teaches one type of hinge connection at a time, for example a pin and a ball-type mating member, or a flat peg-type member, but not both. Chaboud and Myr teach flat peg-type members, but they do not suggest combining them with the pin and ball-type member.).
Regarding claim 4, although Ram and Chaboud teach and upper and a lower peg configuration, they do not teach this together with the pin and ball-type mating member, in combination with all other limitations.
Regarding claim 11, Ram fails to teach the locking pin hole positioned at a base of the primary computing device's track, in combination with all other limitations. Chang teaches a spring-loaded locking pin, but it is not positioned at the base of a hinge, because Chang does not teach a hinge, so it is not considered reasonable to combine.
Regarding claim 17, Ram fails to teach the socket is configured to enter an expanded state to enable release of the secondary computing device from the ball of the mating member, and thereby disengage the secondary computing device from the primary computing device. Although other prior arts and embodiments of Ram teach an isolated ball and socket hinge configuration, they are not considered combinable with Ram Figs. 49-53 or 135 because they are not used to connect a primary computing device and a secondary computing device, and/or do not teach an expanded state of the socket.
Regarding claim 20, Ram fails to disclose the peg is received within an opening on the secondary computing device, in combination with all other limitations of the pin and ball, in the claimed relationship with each other and the primary and secondary computing devices. Prior arts were found to separately teach only pegs, or only a swivel hinge with a ball at the end of the arm, but do not teach or suggest combining these features in the claimed way.

Prior Art
The following Prior Arts made of record that were not relied upon for rejection purpose in this Action were in combination considered to be pertinent to the applicant's disclosure such that one of ordinary skill in the art would modify them to arrive at the claimed invention.
The closest prior arts were found to be Chen Fig. 10A, Matzke Fig. 8, Chaboud Fig. 1, Myr Fig. 8, Kuhn Fig. 8, and Boos Fig. 6.

Conclusion
It is suggested to combine the limitations of an objected claim into a corresponding independent claim, along with all intervening claims limitations, in order to distinguish over the prior art of record.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.

Interviews
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Application Status
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646